BOOTH, J.
The plaintiff seeks to recover remuneration for services rendered to and moneys expended for the defendant’s decedent during a period while he was a member of the decedent’s family living as one household.
Such a plaintiff in order to recover must affirmatively show either that an express contract for the remuneration existed, ■or that the circumstances under which the services and expenditures were rendered and made were such as exhibit a reasonable and proper expectation that there would be compensation therefor. (Cotter vs. Cotter, 82 Conn. 331 at 332.) In the present case the plaintiff ‘failed to establish either of *334the foregoing situations.
Judgment is therefore rendered for the defendant upon the issues of the complaint, and for the defendant to recover of the plaintiff her costs.